 

~___

FELED

AO 245B (CASDRev. 02/'18) Judgment in a Criminal Case

 

 

Nov 0 2 2018
UNITED STATES DISTRICT CoURTj »…,.

,,,, H § :'i".<=-.t,Og-¢\,
D'JUiHEr'\N ;`:'!',’~;,CTO ~`.

 

 

 

soUTHERN DISTRICT oF cALIFoRNIA * /\ .ui" F 0 _
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V. (For Offenses Committed On or After Novelnber 1, l987)
CHRISTIAN HERRERA (l)

Case Number: 3 : l 8-CR-02612-AJB

Nora K. Hirozawa
Defendant’s Attorney

 

REGIsTRATIoN No. 4725 0-298

[:| _

THE DEFENDANT:

pleaded guilty to count(s) One Of the lndlctment.
was found guilty on count(s)
alter a plea of not guilty

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Tit|e and Section l Nature of Offense Count
18:751(A),4082(A) - Escape 1
The defendant is sentenced as provided in pages 2 through 2 of this judgmentl

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

|:| The defendant has been found not guilty on count(s)

 

|:\ Count(s) are dismissed on the motion of the United States.

 

m Assessrnent : $100.00

JVTA Assessrnent*: $
|j _
*Justice for Victims of Trafficking Act cf 2015, Pub. L. Nc. 114-22.
Fine Waived g Forfeitnre pursuant to order filed , included herein.

IT lS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

 

 

 

/n'oN. ANTH(')NY J. B GLIA
UNITED STATES DI RICT JUDGE

3:18-CR-02612-AJB

 

ry

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: CI-lRISTIAN HE`,RRERA (l) Judgment - Page 2 of 2
CASE NUMBER: 3:18-CR-02612-AJB

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time served

|'_"I Sentence imposed pursuant to Title 8 USC Section 1326(b).

|:l The court makes the following recommendations to the Bureau of Prisons:

|:1 The defendant is remanded to the custody cf the United States Marshal.

l‘_`| The defendant shall surrender to the United States Marshal for this district

l:l at A.M. on

 

 

E as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

l:| on or before
\I! as notified by the United States Marshal.

|I| as notified by the Probation or Pretrial Services Office.

RETURN
l have executed this judgment as follows:

Defendant delivered on to

at , with a certified copy of this judgment

 

UNITED STATES MARSHAL

 

by DEPUTY UNITED STATES MARSHAL

31 l S-CR-02612-AJB

 

